Exhibit 10.1

ATARA BIOTHERAPEUTICS, INC.

January 2, 2019

Isaac Ciechanover, M.D.

c/o Atara Biotherapeutics, Inc.

 

  Re:

Transition and Separation Agreement

Dear Isaac:

This letter sets forth the terms of the transition and separation agreement (the
“Agreement”) that Atara Biotherapeutics, Inc. (the “Company”) is offering to you
to aid in your separation of employment from the Company.

1. Modification of Current Employment Agreement. You are currently employed by
the Company under your October 12, 2015 Amended and Restated Executive
Employment Agreement (the “Employment Agreement”), the terms of which will
remain in effect, except as modified by this Agreement to account for your
separation from employment. All capitalized terms used in this Agreement and not
otherwise defined shall have the meanings assigned to such terms in the
Employment Agreement.

2. Separation Date. Your employment with the Company will continue until the
earlier to occur of either: (a) June 30, 2019; or (b) the date upon which the
Company’s Board of Directors (the “Board”) appoints a new Chief Executive
Officer (“New CEO”) (the “Separation Date”), unless either you or the Company
terminates your employment sooner pursuant to Section 3(b) below. If termination
occurs earlier than the Separation Date, the actual date of termination shall
become the “Early Separation Date” for purposes of this Agreement. As of the
Separation Date or the Early Separation Date, as applicable, you will no longer
be considered an employee of the Company nor shall you provide employment
services of any kind to the Company.

3. Transition Period. From the date of this Agreement until the Separation Date
or the Early Separation Date (as applicable) (the “Transition Period”), you will
continue your employment with the Company (reporting to the Board) on the
following terms:

(a) Duties, Compensation and Benefits. During the Transition Period: (i) you
will continue in your full-time employment role as the Company’s President and
Chief Executive Officer, you will continue to devote substantially all of your
business time and best efforts to the performance of such duties, and you will
also transition your work load and provide other transition assistance,
including transition assistance related to the appointment and integration of a
new Company Chief Executive Officer, as reasonably requested by the Board;
(ii) the Company will continue to pay your annual base salary (which as of
January 1, 2019 will be paid at the rate of $661,300 annually), (iii) you will
continue to be eligible to participate in the

 

-1-



--------------------------------------------------------------------------------

employee benefit plans in which you are currently enrolled (pursuant to the
terms and conditions of those benefit plans); (iv) you will continue to vest in
any stock options, restricted stock units, or other equity awards that you have
previously been granted by the Company, which shall continue to be governed in
all respects by the terms of the applicable grant agreements, grant notices, and
plan documents; (v) you will receive an annual performance bonus for the 2018
fiscal year in an amount equal to 105% of your 2018 Target Bonus Amount, with
such bonus payment occurring at the same time it is paid to other executive
employees of the Company; and (vi) you will remain eligible to receive the
Prorata Annual Bonus Payment (as defined in Section 4(d) below) for the 2019
fiscal year. You will also receive weekly updates on the status of the New CEO
hiring process from either the Company’s SVP, General Counsel or SVP, Human
Resources, and you will receive all related materials that are provided to the
full Board regarding the New CEO hiring process.

(b) Employment Termination During the Transition Period. During the Transition
Period, your employment will remain at-will, meaning you may resign your
employment for any reason, or the Company may terminate your employment at any
time, with or without Cause or advance notice. For the purposes of this
Agreement and the Employment Agreement, “Change in Control Period” means the
time period ending on the date that is twelve (12) months after the effective
date of a Change in Control and commencing on the earlier of (i) three (3)
months before the effective date of a Change in Control or (ii) six (6) months
before the effective date of a Change in Control, if the acquirer in such Change
in Control had been having discussions with the Company on or before the
Separation Date or the Early Separation Date (as applicable) regarding an
acquisition of the Company, or entering into a strategic relationship or
licensing transaction or similar transaction with the Company. Notwithstanding
the foregoing, if, on or before the Separation Date or the Early Separation Date
(as applicable): (iii) there is a term sheet with a potential acquirer in
respect of a Change in Control, and/or (iv) negotiation with the potential
acquirer about definitive agreements related to a transaction that would result
in a Change in Control, you will be eligible for the CIC Severance Benefits
provided by Section 8.3 of the Employment Agreement if the effective date of
such Change in Control occurs on or before February 28, 2020. For avoidance of
doubt, the Change in Control Period shall apply to the Separation Date or any
Early Separation Date (except for terminations occurring under Sections 3(b)(i)
or 3(b)(iii) below), such that you will continue to be eligible for CIC
Severance Benefits provided by Section 8.3 of the Employment Agreement in such
situations.

(i) Termination Without Cause or Resignation for Good Reason Unrelated to a
Change in Control. If, at any time before the Separation Date, the Company
terminates your employment without Cause (other than due to your death or
disability), or you resign your employment for Good Reason, in either case, at
any time except during the Change in Control Period, then you will be eligible
for the Resignation Benefits pursuant to the terms and conditions of Section 4
of this Agreement; provided however that you will not be eligible to receive the
Severance Benefits pursuant to the terms and conditions of Section 8.2 of the
Employment Agreement or the CIC Severance Benefits pursuant to the terms and
conditions of Section 8.3 of the Employment Agreement. You agree and acknowledge
that sub-clause (iv) in the definition of Good Reason in Section 12.4 of the
Employment Agreement shall be modified and that in order for you to resign for
Good Reason, you must provide written notice to the Chairman of the Board within
30 days after the first occurrence of the event giving rise to Good Reason
setting forth the basis for your resignation. Except for this modification, the
remainder of the Good Reason definition in Section 12.4 of the Employment
Agreement shall remain in full force and effect.

 

-2-



--------------------------------------------------------------------------------

(ii) Termination Without Cause or Resignation for Good Reason During Change in
Control Period. If, at any time before the Separation Date, the Company
terminates your employment without Cause (other than due to your death or
disability), or you resign your employment for Good Reason, in either case,
during the Change in Control Period, then you will be eligible for the
Resignation Benefits pursuant to the terms and conditions of Section 4 of this
Agreement and the CIC Severance Benefits pursuant to the terms and conditions of
Section 8.3 of the Employment Agreement; provided however that you will not be
eligible to receive the Severance Benefits pursuant to the terms and conditions
of Section 8.2 of the Employment Agreement. For avoidance of doubt, if you
receive CIC Severance Benefits under Section 8.3 of the Employment Agreement:
(i) if the Company has commenced providing the Resignation Benefits to you prior
to the date that you become eligible to receive CIC Severance Benefits under
Section 8.3 of the Employment Agreement, the Resignation Benefits previously
provided to you shall reduce the CIC Severance Benefits (on a same item for same
item basis and by a dollar for dollar basis) provided under Section 8.3 of the
Employment Agreement, or (ii) if the Company has not commenced providing the
Resignation Benefits to you prior to the date that you become eligible to
receive CIC Severance Benefits under Section 8.3 of the Employment Agreement
then you will not be eligible to receive the Resignation Benefits.

(iii) Termination for Cause; Resignation without Good Reason; Death or
Disability. If, at any time before the Separation Date, the Company terminates
your employment for Cause, you resign your employment without Good Reason, or
your employment terminates due to your death or disability, you will not be
eligible for the Severance Benefits pursuant to the terms and conditions of
Section 8.2 of the Employment Agreement, the CIC Severance Benefits pursuant to
the terms and conditions of Section 8.3 of the Employment Agreement, or the
Resignation Benefits detailed in Section 4 of this Agreement

4. Resignation Benefits. If: (a) you remain a Company employee in good standing
through and including the Separation Date or if your employment is terminated
pursuant to either Section 3(b)(i) or Section 3(b)(ii) above, (b) you resign
from your Company employment and all officer positions with the Company on the
Separation Date or the Early Separation Date (as applicable), and also resign as
a director of the Board (if requested by the Board); (c) you comply with the
terms of this Agreement and your other continuing obligations owed to the
Company, and (d) on or within twenty-one (21) calendar days following the
Separation Date or Early Separation Date (as applicable), you sign, date, and
return to the Company, the General Release of Claims (the “General Release”)
attached hereto as Exhibit A, and allow the General Release to become effective
in accordance with its terms; then the Company will provide you with the
following “Resignation Benefits” set forth in this Section 4. You acknowledge
and agree that if you are eligible for the Resignation Benefits, you will not be
eligible for, and will not receive, the Severance Benefits pursuant to the terms
and conditions of Section 8.2 of the Employment Agreement or any other severance
or termination benefits from the Company, except that you will remain eligible
for the CIC Severance Benefits, if applicable, pursuant to the terms and
conditions of this Agreement and Section 8.3 of the Employment Agreement.

 

 

-3-



--------------------------------------------------------------------------------

(a) Termination Payment. The Company will pay you a termination payment in an
amount equal to twelve (12) months of your monthly base salary in effect as of
the Separation Date or the Early Separation Date (as applicable) (the
“Termination Payment”). The Termination Payment will be paid to you in 2019,
subject to required payroll deductions and tax withholdings, in a lump sum on
the first administratively practicable payroll date following the General
Release Effective Date (as that term is defined on the General Release).

(b) Health Care Coverage Payment. The Company will pay you a health care
coverage payment in an amount equal to twelve (12) months of the monthly COBRA
premium you would be required to pay to continue your health care coverage
following the Separation Date or the Early Separation Date (as applicable) (the
“Health Care Coverage Payment”). The Health Care Coverage Payment will be paid
to you in 2019, subject to required payroll deductions and tax withholdings, in
a lump sum on the first administratively practicable payroll date following the
General Release Effective Date (as that term is defined on the General Release).

(c) Equity Acceleration. Notwithstanding anything contrary set forth in the
Company’s equity plan, any prior equity incentive plans or any award agreement
(the “Equity Documents”): (i) your Company equity awards (e.g., stock options or
restricted stock units) shall accelerate vesting on the Separation Date or the
Early Separation Date (as applicable) in accordance with their applicable
vesting schedules as if you had provided continuous services through and
including December 31, 2019 (the “Equity Acceleration Benefit”); and (ii) for
your three Restricted Stock Unit Awards that have an annual vesting date in
February 2020 (e.g., your February 9, 2016 Restricted Stock Unit Award, your
February 6, 2017 Restricted Stock Unit Award, and your February 6, 2018
Restricted Stock Unit Award), with respect to such awards, vesting will be
accelerated on the Separation Date or the Early Separation Date (as applicable)
as if such Restricted Stock Unit Awards were instead on a pro rata monthly
vesting schedule from their grant date through December 31, 2019 (the “RSU
Acceleration Benefit”). With the exception of the Equity Acceleration Benefit
and the RSU Acceleration Benefit, and your eligibility for the CIC Severance
Benefits, vesting of your remaining equity awards will cease on the Separation
Date and your unvested equity awards shall terminate; provided that if you
remain a member of the Board following the Separation Date, the Board will
determine in its discretion on or about the Separation Date whether to permit
you to continue to vest in such prior equity awards during your Board service.
Except as otherwise provided under this Agreement, all of your equity awards
shall continue to be governed by the terms and conditions of the Equity
Documents.

(d) Prorata Annual Bonus Payment. Although as of the Separation Date or Early
Separation Date (as applicable) you will no longer be eligible to earn any
Annual Bonus for calendar year 2019 pursuant to Section 2.3 of the Employment
Agreement, the Company will pay you as an additional termination payment an
amount equal to the prorated portion of your Target Bonus Amount that
corresponds to your employment service during calendar year 2019 (the “Prorata
Annual Bonus Payment”), which shall be calculated by multiplying (i) the Target
Bonus Amount (which, for calendar year 2019, will be sixty-five percent (65%) of
your annual base salary), by (ii) a fraction, the numerator of which is the
number of days during calendar year 2019 that you were employed by the Company
and the denominator of which is three hundred and sixty-five (365). The Prorata
Annual Bonus Payment will be paid to you in 2019, subject to

 

-4-



--------------------------------------------------------------------------------

required payroll deductions and tax withholdings, in a lump sum on the first
administratively practicable payroll date following the General Release
Effective Date (as that term is defined on the General Release).

5. No Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you have not earned and will not receive from the
Company any additional compensation (including base salary, incentive
compensation, or equity), severance, or benefits prior to, on, or after the
Separation Date.

6. Return of Company Property. On the Separation Date or Early Separation Date
(as applicable), or any earlier time if requested by the Company, you must
return to the Company all Company documents (and all copies thereof) and other
Company property that you have in your possession or control, including but not
limited to any materials of any kind that contain or embody any proprietary or
confidential information of the Company (and all reproductions thereof in whole
or in part). You further represent that you will make a diligent search to
locate any such documents, property and information. In addition, if you have
used any personally owned computer, server, e-mail system, mobile phone, or
portable electronic device (e.g., iPhone, iPad, Android) (collectively,
“Personal Systems”) to receive, store, prepare or transmit any Company
confidential or proprietary data, materials or information, then you must, on
the Separation Date or the Early Termination Date (as applicable), or any
earlier time if requested by the Company, provide the Company with a
computer-useable copy of all such information and then permanently delete and
expunge all such Company confidential or proprietary information from such
Personal Systems without retaining any copy or reproduction in any form.

7. Continuing Obligations. You agree to refrain from any unauthorized use or
disclosure of the Company’s trade secrets, proprietary and/or confidential
information or materials. You further agree that in consideration for this
Agreement, and as an express condition of your continued employment, you will
execute and return to the Company, at the same time that you execute this
Agreement, the Company Proprietary Information and Inventions Agreement.

8. No Disparagement. You agree not to disparage the Company and its officers,
directors, employees, shareholders, investors and agents, in any manner likely
to be harmful to them or their business, business reputation or personal
reputation, and the Company agrees to direct both its Board members and the
Company’s service providers who are subject to the reporting requirements of
Section 16 of the Securities Exchange Act of 1934 not to disparage you in any
manner likely to be harmful to your business reputation or personal reputation.
Nothing in this Section or this Agreement will be interpreted or construed to
prevent the parties from giving truthful testimony to any law enforcement
officer, court, administrative proceeding or as part of an investigation by any
Government Agency (as defined in Section 11(c)). In addition, nothing in this
Section or this Agreement is intended to prohibit or restrain the parties in any
manner from making disclosures that are protected under federal law or
regulation or under other applicable law or regulation (including disclosures
that are protected under the whistleblower provisions of federal or state law or
regulation).

 

-5-



--------------------------------------------------------------------------------

9. No Admissions. The promises and payments in consideration of this Agreement
shall not be construed to be an admission of any liability or obligation by
either party to the other party, and neither party makes any such admission.

10. Cooperation. You agree to cooperate fully with the Company in connection
with its actual or contemplated defense, prosecution, or investigation of any
claims or demands by or against third parties, or other matters arising from
events, acts, or failures to act that occurred during the period of your
employment by the Company. Such cooperation includes, without limitation, making
yourself available to the Company upon reasonable notice, without subpoena, to
provide complete, truthful and accurate information in witness interviews,
depositions, and trial testimony. The Company will reimburse you for reasonable
out-of-pocket expenses you incur in connection with any such cooperation
(excluding forgone wages, salary, or other compensation) and will make
reasonable efforts to accommodate your scheduling needs.

11. Release of Claims.

(a) General Release. In exchange for the consideration provided to you under
this Agreement to which you would not otherwise be entitled, including but not
limited to the Transition Period and the Resignation Benefits, you hereby
generally and completely release the Company and its current and former
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parents, direct and indirect subsidiaries, insurers,
affiliates, investors and assigns (collectively, the “Released Parties”) of and
from any and all claims, liabilities and obligations, both known and unknown,
that arise out of or are in any way related to events, acts, conduct, or
omissions occurring prior to or on the date you sign this Agreement
(collectively, the “Released Claims”).

(b) Scope of Release. The Released Claims include, but are not limited to:
(i) all claims arising out of or in any way related to your employment with or
services for the Company or its affiliates, or the termination of that
employment or those services; (ii) except as provided for in this Agreement, all
claims related to your compensation or benefits from the Company or its
affiliates, including salary, incentive compensation, commissions, paid time
off, expense reimbursements, severance benefits, notice rights, retention
benefits, fringe benefits, stock, stock options, restricted stock, or any other
ownership interests in the Company or its affiliates; (iii) all claims for
breach of contract (oral or written), wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (iv) all tort claims, including
claims for fraud, inducement, misrepresentation, defamation, emotional distress,
and discharge in violation of public policy; and (v) all constitutional,
federal, state, and local statutory and common law claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990 (as amended), the federal Family and
Medical Leave Act (as amended), the California Labor Code (as amended), and the
California Fair Employment and Housing Act (as amended).

(c) Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification (or coverage under a directors and officers errors
and omissions liability insurance policy) you may have pursuant to any written
indemnification agreement with the

 

-6-



--------------------------------------------------------------------------------

Company to which you are a party, the charter, bylaws, or operating agreements
of the Company, or under applicable law; (ii) any rights or claims which are not
waivable as a matter of law; and (iii) any rights or claims you may have (A) to
enforce the terms of the Agreement, (B) to which you are entitled pursuant to
any employee benefit plan of the Company according to its terms, or (C) to any
claims under the Fair Labor Standards Act or for workers compensation benefits,
unemployment compensation benefits, or health insurance benefits under the
Consolidated Omnibus Budget Reconciliation Act (COBRA). In addition, nothing in
this Agreement prevents you from filing a charge or complaint with the Equal
Employment Opportunity Commission, the California Department of Fair Employment
and Housing, the National Labor Relations Board, the Occupational Safety and
Health Administration, the Securities and Exchange Commission or any other
federal, state or local governmental agency or commission (collectively, the
“Government Agencies”). This Agreement does not limit your ability to
communicate with or provide information to any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agencies. While this Agreement does not limit your right to receive
an award for information provided to the Securities and Exchange Commission, you
understand and agree that, to maximum extent permitted by law, you are otherwise
waiving any and all rights you may have to individual relief based on any claims
that you have released and any rights you have waived by signing this Agreement.
You represent and warrant that, other than the Excluded Claims, you are not
aware of any claims you have or might have against any of the Released Parties
that are not included in the Released Claims. 

12. Waiver of Unknown Claims. YOU UNDERSTAND THAT THIS AGREEMENT INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS. In giving the releases set forth in
this Agreement, which include claims which may be unknown to you at present, you
acknowledge that you have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” You hereby expressly waive and
relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to your release of
claims herein, including but not limited to the release of unknown and
unsuspected claims.

13. Section 409A. It is intended that all of the benefits and other payments
payable under this Agreement satisfy, to the greatest extent possible, the
exemptions from the application of Internal Revenue Code (“Code”) Section 409A
provided under Treasury Regulations 1.409A-1(b)(4), 1.409A-1(b)(5) and
1.409A-1(b)(9), and this Agreement will be construed to the greatest extent
possible as consistent with those provisions, and to the extent not so exempt,
this Agreement (and any definitions hereunder) will be construed in a manner
that complies with Section 409A. For purposes of Code Section 409A (including,
without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), your right to receive any installment payments
under this Agreement (whether Resignation Benefits, reimbursements or otherwise)
shall be treated as a right to receive a series of separate payments and,
accordingly, each installment payment hereunder shall at all times be considered
a separate and distinct payment. Notwithstanding any provision to the contrary
in this Agreement, if you are deemed by the Company at the time of your
separation from service to be a “specified employee” for purposes

 

-7-



--------------------------------------------------------------------------------

of Code Section 409A(a)(2)(B)(i), and if any of the payments upon separation
from service set forth under any other agreement with the Company are deemed to
be “deferred compensation,” then to the extent delayed commencement of any
portion of such payments is required in order to avoid a prohibited distribution
under Code Section 409A(a)(2)(B)(i) and the related adverse taxation under
Section 409A, such payments shall not be provided to you prior to the earliest
of (a) the expiration of the six-month and one day period measured from the date
of your separation from service with the Company, (b) the date of your death or
(c) such earlier date as permitted under Section 409A without the imposition of
adverse taxation. Upon the first business day following the expiration of such
applicable Code Section 409A(a)(2)(B)(i) period, all payments deferred pursuant
to this Section shall be paid in a lump sum to you, and any remaining payments
due shall be paid as otherwise provided herein or in the applicable agreement.
No interest shall be due on any amounts so deferred. For avoidance of doubt,
none of the payments to be provided under this Agreement shall be subject to the
foregoing specified employee delay in payment. In addition to the above, to the
extent required to comply with Section 409A and the applicable regulations and
guidance issued thereunder, if the applicable deadline for you to execute (and
not revoke) the applicable General Release spans two calendar years, payment of
the applicable benefits shall not commence until the beginning of the second
calendar year. The Company makes no representation that any or all of the
payments described in this Agreement will be exempt from or comply with Code
Section 409A and makes no undertaking to preclude Code Section 409A from
applying to any such payment.

14. General. This Agreement, together with the Employment Agreement (as modified
by this Agreement), the Proprietary Information and Inventions Agreement, and
the General Release attached as Exhibit A, constitutes the complete, final and
exclusive embodiment of the entire agreement between you and the Company with
regard to the subject matter hereof. It is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein, and it supersedes any other agreements, promises, warranties or
representations concerning its subject matter. This Agreement may not be
modified or amended except in a writing signed by both you and a duly authorized
officer of the Company. This Agreement will bind the heirs, personal
representatives, successors and assigns of both you and the Company, and inure
to the benefit of both you and the Company, their heirs, successors and assigns.
If any provision of this Agreement is determined to be invalid or unenforceable,
in whole or in part, this determination shall not affect any other provision of
this Agreement and the provision in question shall be modified so as to be
rendered enforceable in a manner consistent with the intent of the parties
insofar as possible under applicable law. This Agreement shall be construed and
enforced in accordance with the laws of the State of California without regard
to conflicts of law principles. Any ambiguity in this Agreement shall not be
construed against either party as the drafter. Any waiver of a breach of this
Agreement, or rights hereunder, shall be in writing and shall not be deemed to
be a waiver of any successive breach or rights hereunder. This Agreement may be
executed in counterparts which shall be deemed to be part of one original, and
signatures transmitted by PDF shall be equivalent to original signatures.

 

-8-



--------------------------------------------------------------------------------

We look forward to continuing to work with you during the Transition Period.

Sincerely,

 

Atara Biotherapeutics, Inc. By:  

/s/ Mina Kim

Name:  

Mina Kim

Title:  

General Counsel

Date:  

January 2, 2019

Exhibit A – General Release

I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS, EVEN THOSE UNKNOWN CLAIMS THAT, IF KNOWN BY ME, WOULD AFFECT MY DECISION
TO ACCEPT THIS AGREEMENT:

 

/s/ Isaac Ciechanover

Isaac Ciechanover, M.D.

January 2, 2019

Date

 

-9-



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE OF CLAIMS

(TO BE SIGNED ON OR WITHIN 21 CALENDAR DAYS OF THE SEPARATION DATE OR EARLY

SEPARATION DATE (AS APPLICABLE))

If I choose to sign and return this General Release of Claims (the “General
Release”), and allow it to become effective by its terms, Atara Biotherapeutics,
Inc. (the “Company”) will provide me with the Resignation Benefits pursuant to
the terms and conditions of Section 4 of the Transition and Separation Agreement
between me and the Company dated January 2, 2019 (the “Agreement”). I understand
that I am not entitled to such Resignation Benefits unless I sign and return
this General Release to the Company on or within twenty-one (21) calendar days
from the Separation Date or Early Separation Date (as applicable, and as defined
in the Agreement), and allow it to become effective by its terms.

General Release. I hereby generally and completely release the Company and its
current and former directors, officers, employees, shareholders, partners,
agents, attorneys, predecessors, successors, parents, direct and indirect
subsidiaries, insurers, affiliates, investors and assigns (collectively, the
“Released Parties”) of and from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring prior to or on the date I sign this
General Release (collectively, the “Released Claims”).

Scope of Release. The Released Claims include, but are not limited to: (a) all
claims arising out of or in any way related to my employment with or services
for the Company or its affiliates, or the termination of that employment or
those services; (b) all claims related to my compensation or benefits from the
Company or its affiliates, including salary, bonuses, incentive compensation,
commissions, paid time off, expense reimbursements, severance benefits, notice
rights, retention benefits, fringe benefits, stock, stock options, restricted
stock, or any other ownership interests in the Company or its affiliates;
(c) all claims for breach of contract (oral or written), wrongful termination,
and breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all constitutional, federal,
state, and local statutory and common law claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990 (as amended), the federal Age
Discrimination in Employment Act of 1967 (as amended) (the “ADEA”), the federal
Family and Medical Leave Act (as amended) (the “FMLA”), the California Labor
Code (as amended), and the California Fair Employment and Housing Act (as
amended).

Excluded Claims. Notwithstanding the foregoing, the following are not included
in the Released Claims (the “Excluded Claims”): (a) any rights or claims for
indemnification (or coverage under a directors and officers errors and omissions
liability insurance policy) I may have pursuant to any written indemnification
agreement with the Company to which I am a party, the charter, bylaws, or
operating agreements of the Company, or under applicable law; (b) any rights or
claims which are not waivable as a matter of law; (c) any claims for breach of

 

-10-



--------------------------------------------------------------------------------

the Agreement; and (d) any rights or claims I may have (i) to enforce the terms
of the Agreement, (ii) to which I am entitled pursuant to any employee benefit
plan of the Company according to its terms, or (iii) to any claims under the
Fair Labor Standards Act or for workers compensation benefits, unemployment
compensation benefits, or health insurance benefits under the Consolidated
Omnibus Budget Reconciliation Act (COBRA). In addition, nothing in this General
Release prevents me from filing a charge or complaint with the Equal Employment
Opportunity Commission, the California Department of Fair Employment and
Housing, the National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (collectively, the “Government
Agencies”). This General Release does not limit my ability to communicate with
or provide information to any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government
Agencies. While this General Release does not limit my right to receive an award
for information provided to the Securities and Exchange Commission, I understand
and agree that, to maximum extent permitted by law, I am otherwise waiving any
and all rights I may have to individual relief based on any claims that I have
released and any rights I have waived by signing this General Release. I
represent and warrant that, other than the Excluded Claims, I am not aware of
any claims I have or might have against any of the Released Parties that are not
included in the Released Claims.

ADEA Waiver. I acknowledge that I am knowingly and voluntarily waiving and
releasing any rights I may have under the ADEA (the “ADEA Waiver”), and that the
consideration given for this ADEA Waiver is in addition to anything of value to
which I am already entitled. I further acknowledge that I have been advised, as
required by the ADEA, that: (a) my ADEA Waiver does not apply to any rights or
claims that may arise after the date that I sign this General Release; (b) I
should consult with an attorney prior to signing this General Release; (c) I
have twenty-one (21) calendar days to consider this General Release (although I
may choose voluntarily to sign it earlier); (d) I have seven (7) calendar days
following the date I sign this General Release to revoke my acceptance (by
providing written notice of my revocation to the Chairman of the Company’s Board
of Directors); and (e) this General Release will not be effective until the date
upon which the revocation period has expired unexercised, which will be the
eighth calendar day after the date that this General Release is signed by me
provided that I do not revoke it (the “General Release Effective Date”).

Waiver of Unknown Claims. I UNDERSTAND THAT THIS GENERAL RELEASE INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS. In giving the releases set forth in
this General Release, which include claims which may be unknown to me at
present, I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law or legal principle of similar effect in any jurisdiction with respect to
my release of claims herein, including but not limited to the release of unknown
and unsuspected claims.

 

-11-



--------------------------------------------------------------------------------

Representations. I hereby represent that: I have been paid all compensation owed
and for all time worked; I have received all the leave and leave benefits and
protections for which I am eligible pursuant to FMLA or any applicable law or
Company policy; I have not suffered any on-the-job injury or illness for which I
have not already filed a workers’ compensation claim; and I have no lawsuits,
claims or actions pending in my name, or on behalf of any other person or
entity, against the Company or any other person or entity subject to the release
granted in this General Release.

I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS, EVEN THOSE UNKNOWN CLAIMS THAT, IF KNOWN BY ME, WOULD AFFECT MY DECISION
TO ACCEPT THIS AGREEMENT:

 

     

Isaac Ciechanover, M.D.

     

Date

 

-12-